Title: To James Madison from James H. Blake, 4 March 1817
From: Blake, James H.
To: Madison, James


City of WashingtonMarch 4th. 1817.
We come, Sir, on behalf of the Citizens of Washington, to mingle our congratulations with our regrets at your political retirement; congratulations that spring from our participation as Americans in the untarnished glory that accompanies you—regrets that flow from feelings alive to the loss we are so soon to experience. At this event, as Citizens of a great community, we feel a pride only surpassed by our affection as men.
When we beheld you succeeding to the place and honors of the illustrious author of the declaration of our independence, under the auspices of whose private virtues and public duties our local institutions were devised, we felt more poignantly the extent of our loss from the uncertainty that always hangs over the future. We had found in him the enlightened friend of a place, which amidst all the vicissitudes of its fortunes, he continued with the great man who founded it, to consider the key-stone of the Union.
In him too, we had found one, who spread a charm over society by the urbanity, the hospitality, the kindness of his private life.
What then was our satisfaction on realizing, in his friend and successor, a like devotion to principle, softened by the same urbanity, the same hospitality, the same kindness, and permit us, as we hope, without wounding female delicacy, to add, irradiated by a grace and benevolence that have inspired universal respect and friendship.
We shall never forget that, when our City felt the tempest of war, it was your wisdom and firmness that repaired the breach, and from the causes that menaced its ruin, extracted the elements of its stability and expansion. May you long continue, yourself happy, to behold, in the prosperity of others, the attestation of your virtues, and, especially, to find in every heart in Washington, a sanctuary of gratitude.
Bound to the Union by ties indissoluble, we trust, as they are sacred, we cannot let this occasion pass without contrasting, for a moment, the past and present state of our Country. At the time you were called to the Executive Chair, the sky not only lowered, but the storm had already burst upon us. The world was in chaos, and violence and injustice busy in the work of destruction. At that crisis, no one could feel the weight of responsibility more than you did, or the obligations of that duty, which, while it vigorously asserted a nations rights, abstained from wantonly endangering its vital interests. You had participated largely in forming that constitution under which we had flourished, and must have been fully sensible of the solemnity of an untried appeal which might, prematurely expose it to fatal perils. But the appeal became necessary, and it was made. Its fruits are a solid peace, a name among the Nations of the Earth, a self respect, founded upon justice and conscious strength, and above all, a conviction, that our liberties can never be lost, so long as that charter endures, which, founded by the first talents, is now cemented by the best blood of our Country. At that era, our rights were trampled upon—they are now respected; our property was plundered; It is now without danger spread over the globe; our martial character drooped—it is now elevated; our navy had gathered an ephemeral laurel—it is now crowned with immortal honor. Power and national glory, Sir, have often before, been acquired by the sword; but rarely without the sacrifice of civil or political liberty. It is here, preeminently, that the righteous triumph of the one, under the smiles of Heaven, secures the other. When we reflect, that this sword was drawn under Your guidance, we cannot resist offering you our own, as well as a Nations thanks, for the vigilance with which you have restrained it within its proper limits, the energy with which you have directed it to its proper objects, and the safety with which you have wielded an armed force of fifty thousand men, aided by an annual disbursement of many millions, without infringing a political, civil, or religious right. We remain with the highest respect and regard,
James H. Blake, ChairmanOn behalf of the Commite. appointedby the general meeting of Citizens.
H. Carroll, Secretary


